In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No 16‐3732 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

MICHAEL A. FORD, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Central District of Illinois. 
           No. 4:16‐cr‐40008‐001 — Sara Darrow, Judge. 
                     ____________________ 

     ARGUED JUNE 7, 2017 — DECIDED SEPTEMBER 20, 2017 
                  ____________________ 

   Before RIPPLE, ROVNER, and HAMILTON, Circuit Judges. 
    ROVNER, Circuit Judge. Michael Ford entered a conditional 
guilty  plea  to  possessing  a  firearm  as  a  felon,  18 U.S.C. 
§ 922(g)(1), preserving for this direct appeal his challenge to 
the denial of a motion to suppress evidence. We uphold the 
district court’s ruling. 
    Ford and Cameron Hoefle were passengers in a car driv‐
en  by  Tyler  Mincks  around  2:00  a.m.  on  December  4,  2015. 
2                                                       No. 16‐3732 

Mincks was stopped in Moline, Illinois, for a traffic violation, 
and police officers  noticed  two open beer bottles.  The  offic‐
ers asked Mincks, Ford, and Hoefle to exit the car, and while 
frisking  Ford  they  found  a  loaded,  two‐shot  .38‐caliber  pis‐
tol. Ford was arrested, and the matter was referred to federal 
authorities for prosecution.  
    After  his  indictment,  Ford  moved  to  suppress  the  gun. 
He argued that he was frisked without reasonable suspicion 
and  that  the  pat‐down  exceeded  the  scope  of  a  protective 
frisk for weapons. (Ford also asserted that the initial stop of 
the vehicle was unlawful and that he did not receive Miranda 
warnings  before  making  incriminating  statements  while  in 
custody, but he has abandoned those contentions on appeal.) 
The  government  countered  that  the  officers  had  reasonable 
suspicion  to  believe  that  Ford  and  his  companions  were 
armed  and  were  about  to  avenge  a  shooting  that  had 
wounded  Hoefle  a  few  days  earlier.  The  government  also 
contended  that  the  pat‐down  was  reasonable  in  scope  be‐
cause,  the  prosecutor  said,  the  officer  who  conducted  the 
frisk had kept his hands outside of Ford’s clothing until en‐
countering a heavy object weighing down his jacket.  
    At an evidentiary hearing on Ford’s motion, the sole wit‐
ness was Joe Kluever, the Moline police officer who initiated 
the stop. According to Officer Kluever, the entire Moline po‐
lice  force  had  been  alerted  by  e‐mail  that  Hoefle  suffered  a 
gunshot wound on December 2. Police in neighboring Rock 
Island, Illinois, where the shooting occurred, suspected that 
Hoefle  had  stolen  marijuana  from  Bryan Brinker,  who  then 
shot  him.  Even  though  he  was  wounded,  Kluever  said, 
Hoefle would  not cooperate with  Rock Island investigators, 
and  neither  did  Mincks  and  Ford.  Instead,  the  three  men 
No. 16‐3732                                                          3

said  they  would  deal  with  the  situation  themselves.  That 
threat, Kluever explained, had prompted Rock Island police 
to  send  an  “officer  safety”  advisory  to  their  counterparts  in 
Moline. That December 3 advisory described the shooting of 
Hoefle  and  warned  that  he,  Mincks,  and  Ford  might  go  to 
Brinker’s residence in Moline to retaliate. In turn, Moline of‐
ficers received from their department the e‐mail alert, which 
urged  using  “caution  when  dealing  with  all  of  the  people 
involved.”  
    That  email  was  just  9½  hours  old,  said  Officer  Kluever 
when  he  noticed  a  car  with  three  male  occupants  entering 
Moline  from  Rock  Island  around  2:00  a.m.  on  December  4. 
Kluever  ran  the  license  plate  after  all  three  occupants  had 
looked away as they passed his marked car, and his inquiry 
revealed that the car was registered to Mincks. Kluever rec‐
ognized  Mincks’s  name  from  the  e‐mail  alert  and  followed. 
Mincks  made  a  series  of  quick  turns  through  a  residential 
neighborhood and eventually stopped at a red light. Accord‐
ing  to  Kluever,  though,  the  car  had  halted  well  into  the  in‐
tersection. He then stopped Mincks. 
     Officer  Kluever  and  Officer  Dan  Boudry,  who  had  been 
following  Kluever  in  his  own  squad  car,  approached 
Mincks’s car, and Kluever noticed an open beer bottle at the 
feet  of  Ford,  who  was  in  the  front  passenger  seat.  After  re‐
moving  the  bottle  from  the  car,  Kluever  said,  he  collected 
IDs  from  the  three  men  and  returned  to  his  car  to  check 
them. What he learned, Kluever continued, was that all three 
occupants had extensive criminal histories and “alerts for  
gang  entries,  weapons,  drugs,  that  type  of  a  thing”  but  no 
outstanding  warrants.  By  then  a  sergeant  had  arrived,  and 
all  three  officers  now  confronted  the  occupants  of  the  car. 
4                                                       No. 16‐3732 

The  sergeant  noticed  another  open  beer  bottle  tucked  into 
the pocket on the back of Ford’s seat, and the officers decid‐
ed  to  remove  Mincks,  Ford,  and  Hoefle  from  the  car  to 
search for additional bottles. 
    Mincks  followed  by  Hoefle  exited  the  car  and  were 
frisked, but neither had a weapon. But as Mincks was climb‐
ing  from  the  car,  said Officer  Kluever,  Ford  appeared  nerv‐
ous and  “grabbed  the  handle of the  door and started  push‐
ing” it open. In response Kluever told Ford to wait his turn. 
When  Ford  did  exit  at  Kluever’s  direction,  the  officer  right 
away focused on Ford’s jacket because “it was sagging heav‐
ily as if something very heavy” was inside both front pock‐
ets.  Kluever  first  compressed  the  right  pocket  and  felt  a 
phone  and  another  object.  “I  could  feel  the  bottom  side”  of 
the unknown object, Kluever testified, “and it felt like a han‐
dle.” Kluever then asked what the unknown object was, and 
Ford said it was a phone. Kluever responded that he meant 
the  other  object,  not  the  phone.  He  did  not  wait  for  Ford’s 
answer, however, because the feel of a handle “could be in‐
dicative  of  a  firearm.”  Kluever  “reached  in  and  retrieved” 
the small pistol. Kluever had “scrunched” Ford’s pocket just 
two or three times before removing the gun.  
    The district court denied Ford’s motion to suppress in an 
oral ruling. The court credited Officer Kluever and conclud‐
ed  that  the  totality  of  the  circumstances,  including  the  con‐
tent  of  the  e‐mail  alert  and  the  fact  that  Mincks  had  been 
heading in the direction of the suspected target, gave the of‐
ficers  reasonable  suspicion  to  perform  a  protective  pat‐
down. And, the court continued, Kluever had not exceeded 
the permissible scope of a protective pat‐down for weapons.  
No. 16‐3732                                                           5

   Ford then pleaded guilty but reserved the right to appeal 
the denial of his motion to suppress. He was sentenced to 57 
months’ imprisonment. 
    On appeal Ford first argues that the district court erred in 
concluding that Officer Kluever had reasonable suspicion to 
believe  that  he  might  be  armed.  Ford  challenges  only  the 
frisk, not the stop of the car. 
    A  police  officer  conducting  an  investigatory  stop  may 
frisk the suspect for weapons if the officer has an objectively 
reasonable  suspicion  that  the  suspect  might  be 
armed. Arizona  v.  Johnson,  555  U.S.  323,  332  (2009);  Terry  v. 
Ohio,  392  U.S.  1,  27,  30–31  (1968);  United  States  v.  Patton, 
705 F.3d 734, 737–38 (7th Cir. 2013); United States v. Snow, 656 
F.3d 498, 501 (7th Cir. 2011). Certainty about the presence of 
a weapon is unnecessary; “the issue is whether a reasonably 
prudent  man  in  the  circumstances  would  be  warranted  in 
the  belief  that  his  safety  or  that  of  others  was  in  danger.” 
Terry, 392 U.S. at 27; see Snow, 656 F.3d at 501. In reviewing a 
ruling on the lawfulness of a “Terry frisk,” this court analyz‐
es the district judge’s factual findings for clear error but the 
judge’s determination of reasonable suspicion de novo. Unit‐
ed States v. Barnett, 505 F.3d 637, 639 (7th Cir. 2007). 
    Ford argues that Officer Kluever did not have reasonable 
suspicion  to  frisk  him  because  more  than  nine  hours  had 
passed since the e‐mail alert had been sent; the lapse of time, 
Ford insists, means that “the police were not confronting ex‐
igent circumstances.” Ford also asserts that the e‐mail could 
not supply reasonable suspicion because, Ford says, Hoefle’s 
statements to police were vague and the e‐mail does not de‐
scribe a particular incident or threat that would lead a reader 
to believe that Ford was armed at the time of the stop. And, 
6                                                       No. 16‐3732 

Ford  adds,  the  traffic  stop  occurred  less  than  a  block  from 
Mincks’s apartment, undermining the government’s empha‐
sis  on  the  direction  of  the  car.  The  government  asserts  that 
the frisk was justified by (1) the e‐mail alert, (2) the 2:00 a.m. 
time and Mincks’s route toward the potential target’s home, 
(3) his evasive turns after seeing the police car, (4) the pres‐
ence  of  open  beer  bottles  in  the  car,  (5)  the  officers’ 
knowledge of Ford’s involvement with gangs, weapons, and 
guns,  (6)  Ford’s  apparent  nervousness  while  Mincks  and 
Hoefle  were  being  frisked,  and  (7)  the  sagging  pockets  of 
Ford’s jacket. 
    We first note that the government has never argued that 
the police officers had probable cause to arrest Ford for vio‐
lating Illinois’s open container law, see 625 ILCS 5/11‐502(b). 
By  itself  this  obvious  violation  of  law  would  have  justified 
denying  Ford’s  motion  to  suppress.  See Atwater  v.  City  of 
Lago  Vista,  532  U.S.  318,  354  (2001)  (holding  that  police  of‐
ficer  may  arrest  person  who  has  committed  “even  a  very 
minor  criminal  offense  in  his  presence”);  Rawlings  v.  Ken‐
tucky, 448 U.S. 98, 111 (1980) (stating that search incident to 
arrest may occur before arrest is announced); United States v. 
Leo, 792 F.3d 742, 748 n.1 (7th Cir. 2015) (same); United States 
v. Jackson, 377 F.3d 715, 716–18 (7th Cir. 2004) (affirming de‐
nial  of  motion  to  suppress  contraband  when  the  defendant 
was  originally  arrested  for  a  traffic  violation).  But  the  gov‐
ernment’s oversight  does  not  matter  because,  as  the  district 
court  concluded,  the  Moline  police  officers  had  reasonable 
suspicion to frisk Ford.  
    We agree with the government that reasonable suspicion 
to frisk Ford existed under these circumstances. The officers 
had  been  warned  via  e‐mail  that  Ford  and  his  companions 
No. 16‐3732                                                             7

might  seek  to  retaliate  for  the  shooting  of  Hoefle  two  days 
earlier.  Recent  shootings,  reports  of  discharged  weapons, 
and  indications  of  recent  gang  activity  are  factors  that  can 
contribute  to  reasonable  suspicion.  See Patton,  705  F.3d  at 
738–39; United States v. Mitchell, 256 F.3d 734, 737–38 (7th Cir. 
2001).  Ford  and  the others  likely  had been drinking, as evi‐
denced  by  the  beer  bottles,  and  their  alcohol  use  gave  the 
police  greater  reason  to  worry  that  one  of  them  “might  do 
something  unpredictable,  unwise,  and  dangerous.”  Patton, 
705 F.3d at 739; see also United States v. Knight, 562 F.3d 1314, 
1327 (11th Cir. 2009) (stating that smell of alcohol contribut‐
ed  toward  finding  of  reasonable  suspicion).  Moreover,  the 
officers  knew that  all three men had extensive criminal  his‐
tories.  See United  States  v.  Johnson,  427  F.3d  1053,  1057  (7th 
Cir.  2005)  (explaining  that  officer’s  knowledge  of  suspect’s 
criminal history, though not sufficient, is relevant to reason‐
able suspicion); United States v. Jackson, 300 F.3d 740, 746 (7th 
Cir. 2002) (same).  
    Some of the government’s other justifications for the frisk 
of  Ford  also  are  relevant,  but  those  above,  in  our  view,  are 
most  persuasive.  Still,  the  government  notes  that  the  stop 
occurred around 2:00 a.m., and that a “nighttime traffic stop, 
especially  in  an  area  where  crime  is  not  a  stranger,  is  more 
fraught with potential danger to an officer than would be a 
stop during the light of day.” United States v. Brown, 273 F.3d 
747,  748  (7th  Cir.  2001);  see  also  United  States  v.  Tinnie,  629 
F.3d  749,  752  (7th  Cir.  2011).  Ford  also  appeared  nervous 
while the officers removed Mincks and Hoefle from the car, 
and nervous movements can contribute to reasonable suspi‐
cion.  See Illinois  v.  Wardlow,  528 U.S.  119,  124  (2000);  Tinnie, 
629  F.3d  at  752.  Much  less  significant,  though,  is  the  direc‐
tion the car was headed, since, as Officer Kluever conceded 
8                                                          No. 16‐3732 

at  the  suppression  hearing,  the  target’s  home  was  on  the 
other side of Moline from where he spotted Mincks’s car and 
the stop was close to Mincks’s own home. 
     Ford  attempts  to  liken  this  case  to  United  States  v.  Wil‐
liams, 731 F.3d 678 (7th Cir. 2013), in which we overturned a 
determination  that  a  frisk  had  been  reasonable.  In  Williams 
an  anonymous  911  caller  reported  that  a  group  of  25  men 
were  brandishing  guns  outside  a  bar,  but  when  the  police 
arrived moments later they found only 8 to 10 men standing 
in  the  parking  lot  without  any  visible  weapons.  731  F.3d  at 
681.  The  police  focused  on  Williams  and  frisked  him.  Ford 
asserts  that,  like  the  phone  call  in  Williams,  the  e‐mail  alert 
was vague because it did not detail how, when, or where the 
supposed retaliatory shooting was to occur. Ford also asserts 
that  the  e‐mail  did  not  describe  contemporaneously  occur‐
ring events or single him out as armed and dangerous. 
    Williams  is  distinguishable.  The  Williams  panel  focused 
on  the  fact  that  “neither  Mr.  Williams  nor  the  group  as  a 
whole was acting illegally in any way,” Williams, 731 F.3d at 
688, but here Ford was part of a group that was violating Il‐
linois’s open‐container law in full view of the officers. Also, 
in this case the police had a stronger basis for suspecting that 
the  occupants  of  the  car  were  armed  because  of  the  e‐mail 
about them, in contrast with Williams where authorities were 
acting  on  an  anonymous  tip  about  unidentified  men  whom 
the officers could not even be sure were part of the group in 
the  parking  lot  when  they  arrived.  Id.  at  680–81.  And  the 
group stopped in Williams was 8 to 10 men in a parking lot, 
which is “a group significantly less likely to be acting in con‐
cert”  than  a  few  “people  travelling  together  in  a  car.” 
See United States v. Lyons, 733 F.3d 777, 783 (7th Cir. 2013).  
No. 16‐3732                                                            9

     Ford  next  argues  that  Officer  Kluever  impermissibly  ex‐
ceeded the scope of a pat‐down by “scrunching” his pocket 
several times. According to Ford, Minnesota v. Dickerson, 508 
U.S. 366 (1993), establishes that it was unlawful for Kluever 
to  continue  manipulating  the  object  when  its  incriminating 
character was not “immediately apparent.” The government 
rightly responds that this court held in United States v. Rich‐
ardson, 657 F.3d 521, 524 (7th Cir. 2011), that the “immediate‐
ly apparent” restriction from Dickerson “does not apply until 
the  officer  concludes  that  the  object  at  issue  is  not  a  weap‐
on.” Ford concedes in his reply brief that Richardson decided 
as much, but attempts to distinguish that decision on the ba‐
sis that the defendant in Richardson tried to flee from police 
while they were searching him. But that difference is not rel‐
evant to whether an officer exceeded the scope of a permis‐
sible  frisk  for  weapons.  An  officer  encountering  a  small, 
hard  object  may  have  reasonable  suspicion  to  believe  that 
object  is  a  weapon,  see Richardson,  657  F.3d  at  524;  United 
States  v.  Brown,  188  F.3d  860,  865–66  (7th  Cir.  1999);  see also 
United  States  v.  Robinson,  615  F.3d  804,  808  (7th  Cir.  2010) 
(noting  that  officer  was  “entitled  to  assure  himself  that  his 
first impression” of a hard object was correct by continuing a 
frisk  “a  minute  or  so”  later),  and  the  “handle‐like”  object 
that Officer Kluever said he felt fits that category. 
                                                          AFFIRMED.